Citation Nr: 1549364	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for reactive arthritis with subluxation/dislocation of the fourth metatarsophalangeal joint, with hammertoe deformity of the second, third, and fifth toes of the left foot for the period prior to October 13, 2011 and to a disability rating higher than 30 percent beginning on October 13, 2011.  

2.  Entitlement to an initial compensable disability rating for reactive arthritis, right foot metatarsalgia and second and third hammer toes, and to a disability rating higher than 10 percent beginning on October 13, 2011.  

3.  Entitlement to an initial disability rating higher than 10 percent for reactive arthritis, right ankle, status post Achilles tendon repair, with retained foreign body posterior calcaneus.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle scar, status post Achilles tendon repair with retained body posterior calcaneus.  

5.  Entitlement to an initial disability rating in excess of 10 percent for reactive arthritis of the left wrist and hand.  

6.  Entitlement to an effective date earlier than October 13, 2011 for grant of service connection for reactive arthritis, right wrist and hand.  

7.  Entitlement to an initial disability rating higher than 10 percent for reactive arthritis, right wrist and hand.  

8.  Entitlement to an effective date earlier than October 13, 2011 for grant of service connection for reactive arthritis left ankle.  

9.  Entitlement to an initial disability rating higher than 10 percent for reactive arthritis, left ankle.  

10.  Entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2004. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California and an October 2014 rating decisions of the VA RO in Los Angeles, California.  The RO is the agency of original jurisdiction (AOJ).  

The Veteran testified before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record.  

In September 2010, the Board remanded issues one through five to the RO for additional development.  Those issues all arose from the December 2004 rating decision.  It also remanded the issue of entitlement to service connection for a stomach disorder, to include as secondary to medications taken for his service-connected disabilities.  

In the October 2014 rating decision, the RO granted service connection for GERD, thus resolving the appeal previously before the Board.  The AOJ also granted service connection for reactive arthritis of the left ankle and for reactive arthritis of the right wrist and hand.  The increased rating issues involving those three disabilities arise from that rating decision.  

In the 2004 rating decision, the AOJ granted service connection for reactive arthritis of the right ankle and foot with second and third hammertoes, status post Achilles tendon repair with retained foreign body posterior calcaneus.  The AOJ assigned a 10 percent initial rating at that time under the criteria for limitation of motion of the ankle, effective March 20, 2004 and the Veteran appealed that initial rating.  

In an October 2014 rating decision, the AOJ split the right foot and ankle disability into two parts for two separate compensable ratings.  In that October 2014 decision, the AOJ determined that "the evaluation of reactive arthritis, right foot metatarsalgia and 2nd and 3rd hammer toes, which is currently 0 percent disabling, is increased to 10 percent effective October 13, 2011."  In an October 2014 Supplemental Statement of the Case (SSOC), under a DECISION heading, the AOJ indicated that the "[e]valuation of reactive arthritis, right foot metatarsalgia and 2nd and 3rd hammer toes, which is currently 0 percent disabling is increased to 10 percent effective October 13, 2011".  It also indicated that "[e]valuation of reactive arthritis, right ankle, status post Achilles tendon repair, with retained foreign body posterior calcaneus, which his currently 10 percent disabling, is continued."  

Now the Board explains a typographical error in the October 2014 rating decision and the letter sent to the Veteran notifying him of the decision.  In the Reasons For Decision section of the October 2014 rating decision, the AOJ stated that it was evaluating the reactive arthritis, with subluxation/dislocation of the fourth metatarsophalangeal joint, with hammertoe deformity 2nd, 3rd, and 5th toes, left foot at 30 percent disabling because the VA examination found severe symptoms.  On the associated "codesheet" the AOJ indicated that it has assigned a 30 percent rating for this disability effective October 13, 2011 and had done so under the rating criteria found at Diagnostic Code (DC) 5284.  Those criteria specify that a 30 percent rating is assigned for severe other foot injury.  

The Board recognizes that in the "Decision" section of the October 2014 rating decision and in the letter notifying the Veteran of the decision (as well as a similar statement found in the October 2014 SSOC), the AOJ stated that it was increasing the rating for this disability to 20 percent.  This the Board finds to be a typographical error on the notification letter and the Decision section of the rating decision and SSOC.  It is abundantly clear that the basis for the rating was severe symptoms and those criteria calls for a 30 percent rating.  It is also clear that the 30 percent rating is what was granted and what has been assigned.  This is because the code sheet lists 30 percent as the rating and lists the additional facts such as the combined evaluation for compensation and such finding is consistent with the reasoning of the AOJ and the rating criteria employed.  


The code sheet reflects what the AOJ actually did and the basis for the Veteran's monetary benefits is consistent with the reasons that the AOJ gave for its decision.   It is also consistent with the criteria under which it determined that a rating was warranted, those found at DC 5284.  The Board thus finds that the AOJ granted a 30 percent rating under the criteria found at DC 5284, for severe other foot injury in the October 2014 rating decision.  Therefore the Board has listed the issue specifying the 30 percent rating rather than 20 percent.  

In the October 2014 rating decision, the AOJ granted service connection for reactive arthritis, left ankle and assigned an initial 10 percent rating, granted service connection for reactive arthritis, right wrist and hand and assigned a 10 percent initial rating effective October 13, 2011, and granted service connection for GERD and assigned a noncompensable initial rating effective March 20, 2004.  The disability rating and effective date issues concerning these disabilities are therefore on appeal of the October 2014 rating decision.  

The issues of entitlement to an effective date earlier than October 13, 2011 for grant of service connection for reactive arthritis, right wrist and hand, entitlement to an initial disability rating higher than 10 percent for reactive arthritis, right wrist and hand, Entitlement to an effective date earlier than October 13, 2011 for grant of service connection for reactive arthritis left ankle, entitlement to an initial disability rating higher than 10 percent for reactive arthritis, left ankle, and entitlement to an initial disability rating higher than 10 percent GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have hammer toes of all of the toes of his left foot, limitation of motion of his left foot or toes, malunion or nonunion of the tarsal or subtarsal bones of the left foot, or another left foot injury prior to October 13, 2011.  

2.  For the period beginning on October 13, 2011, the Veteran has not had hammer toes of all of the toes of his left foot, malunion or nonunion of the right foot tarsal or metatarsal bones, but has had disability of his left great toe equivalent to amputation of the toe; he has not had loss of the left foot or loss of use of the left foot.  

3.  The Veteran has never had hammer toes of all of the toes of his right foot, hallux valgus of the right foot equivalent to amputation of the right great toe, ankylosis of any toe of the right foot, or malunion or nonunion of the right foot tarsal or metatarsal bones, and did not have metatarsalgia of the right foot prior to October 13, 2011.  

4.  The Veteran has never had ankylosis of the right ankle; he had no more than moderate limitation of the right ankle prior to July14, 2014 and has had marked limitation of motion of the right ankle beginning on July 14, 2014.

5.  The scar of the Veteran's right foot affects an area less than 39 square (sq.) centimeters (cms.), results in no more than mild limitation of motion of the ankle, was unstable and painful from October 14, 2011 through July 13, 2014; was not unstable prior to October 14, 2011, and has not been painful or unstable since July 14, 2014.  

6.  The Veteran has never had ankylosis of his left wrist or any of his fingers and has not had limitation of motion of his left fingers.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for reactive arthritis with subluxation/dislocation of the fourth metatarsophalangeal joint, with hammertoe deformity of the second, third, and fifth toes of the left foot for the period prior to October 13, 2011 and to a disability rating higher than 30 percent beginning on October 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5276-5284 (2015).  

2.  The criteria for an initial disability rating higher than 10 percent for reactive arthritis, right ankle, status post Achilles tendon repair, with retained foreign body posterior calcaneus have not been met for the period prior to July 14, 2014 but the criteria for a 20 percent rating have been met beginning on July 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5270-5274 (2015).  

3.  The criteria for an initial compensable disability rating for reactive arthritis, right foot metatarsalgia and second and third hammer toes, and to a disability rating higher than 10 percent beginning on October 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5276-5284 (2015).  

4.  The criteria for an initial disability rating in excess of 10 percent for a right ankle scar, status post Achilles tendon repair with retained body posterior calcaneus, have not been met for the period prior to October 13, 2011 or after July 13 2014; the criteria for a 20 percent rating, but no higher, have been met for the period from October 13, 2011 through July 13, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.118 DCs 7801, 7803, 7804, 7805 (2007); DCs 7801, 7804, 7805 (2015).  

5.  The criteria for an initial disability rating in excess of 10 percent for reactive arthritis of the left wrist and hand have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5214-5215, 5224-5230 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in letters sent to the Veteran in August 2006, May 2008, and November 2010.  Although the notice pertaining to assignment of disability ratings postdated the initial unfavorable adjudication by the AOJ, the timing error is harmless error because after the notice was sent the AOJ readjudicated the claims in an October 2014 rating decision and SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file, there is no indication of any additional treatment records relevant to the issues before the Board that are not of record.  

VA provided adequate examinations in October 2011 and July 2014.  To the extent that the 2011 examiner did not review of the claims file, the examiner had a sufficient history of the disabilities to provide an adequate examination.  The 2014 examiner did review the claims file.  

In the September 2010 Remand, the Board directed the AOJ to schedule the Veteran for an examination to determine the current nature and extent of his left and right ankle and foot disabilities and his left hand and wrist disability.  The Board directed that the AOJ make the claims folder available to the examiners, the examiners conduct any testing deemed necessary, obtain a detailed clinical history from the Veteran, note all pertinent pathology found on examination.  

As to the ankle/feet disabilities, the Board directed that the examiner should address whether the Veteran has marked limitation of motion of his right ankle, whether he has ankylosis for his right ankle, whether the overall disability picture of his right foot equates to a moderately severe or severe injury of the right foot.  The examiner was also asked to address whether the Veteran has malunion or nonunion of the tarsal or metatarsal bones with moderately severe symptoms, ankylosis of the ankle, or whether the overall disability picture of his left foot equates to a moderately severe or severe injury of the foot.  

This was accomplished either in the examination provided in October 2011 or the one provided in July 2014.  Although it could be argued that the examiner did not state whether the overall disability picture of his left foot equated to a moderately severe or severe injury of the foot, the AOJ has granted a 30 percent rating for severe injury of the foot so any lack of discussion is harmless error.  It is noted that the examiner did refer to a severe injury, as the Board explains in the Disability Ratings section of this decision.  Significantly, a recent decision by the Court of Appeals for Veterans Claims (Court), Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), indicates that in cases such as this a rating under the criteria for other injuries of the foot is not proper.  This is explained in more detail in the Disability Ratings section of this decision.  Regardless, the AOJ has already assigned the maximum rating for other injuries of the left foot.  

In the September 2010 Remand, the Board also directed that the examiner should address whether the Veteran has favorable ankylosis in 20 to 30 degrees of dorsiflexion and comment on whether he had ankylosis in any of his fingers.  The findings in the examination reports following that Remand sufficiently addressed these concerns.  There are findings, rather than comments, that show that the Veteran does not have ankylosis of his wrist or his fingers.  

In that Remand, the Board directed that the AOJ schedule the Veteran for examinations with regard to his right heel scar and his stomach disorder.  The post Remand examinations are adequate (again, irrespective of the lack of the claims file for the October 2011 examination).

The Board also directed the AOJ to contact the Veteran had ask him to provide names of any VA or non-VA health care provider that treated him for relevant conditions and send him a corrective notice letter with regard to his GERD/stomach disorder claim of entitlement to service connection.  This was accomplished in a November 2010 letter.  It is noted that the AOJ has associated VA treatment records with the electronically stored portion of the claims file since the Remand.  

For these reasons, the Board concludes that there has been substantial compliance with the Board's directives found in the September 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  Both tasks were accomplished by the undersigned during the April 2010 hearing.  It is clear from the transcript that the undersigned explained fully the issues, which, for the purposes of the issues decided in the current decision, were the extent of disability for the conditions that the Veteran was seeking higher initial ratings.  There is no indication from the record that there was any evidence that may have been overlooked.  The Board thus finds that the requirements of § 3.103(c)(2) were met in this case.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Disability Ratings

The record shows that the Veteran's disabilities of his lower extremities on appeal, and of his left hand and wrist, are all due to reactive arthritis, also referred to as Reiter's syndrome, that resulted from an infection during service.  VA received the Veteran's initial claim in April 2004, less than one year after separation from active service in March 2004.  The earliest grants of service connection in this case are one day after the date of his separation from active service.  The appeal of all issues is from the initial ratings assigned.  

      
      II.  A.  Disability Ratings - Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The AOJ has listed all of the Veteran's orthopedic disabilities with hyphenated DCs.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  For example, rheumatoid arthritis rated as ankylosis of the lumbar spine should be coded "5002-5240."  Id.  

The Veteran's left wrist and hand, left foot, and right foot and ankle disabilities are all listed as rheumatoid arthritis, the criteria of which is found at DC 5002.  Those criteria provided that rheumatoid arthritis as an active process warrants a 100 percent rating where it is totally incapacitating and with constitutional manifestations associated with active joint involvement.  38 C.F.R. § 4.71a, DC 5002.  Where it is less than meeting the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods, it warrants a 60 rating.  Id.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year warrant 40 rating.  Id.  Where there are one or two exacerbations a year in a well-established diagnosis a 20 percent rating is warranted.  Id.  

For chronic residuals of rheumatoid arthritis, such as limitation of motion or ankylosis, the disability is to be rated under the appropriate DCs for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

A note under DC 5002 explains that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating is to be assigned.  

Each of the Veteran's lower extremity joint disabilities on appeal has been rated under the criteria for limitation of motion or pain.  For the right ankle and foot, the disability has been rated under the criteria found at DC 5271, for limitation of motion of the ankle, 5283 for malunion or nonunion of the tarsal or metatarsal bones, and 5279 for metatarsalgia.  The Veteran's left wrist disability is assigned a DC designation of 5215-5002, which indicates that the residual condition is limitation of motion of the wrist and that the criteria found at DC 5002 were used to rate the disability.  The Board therefore lists the criteria for the various ratings for ankle, and wrist disabilities.  

Ankylosis of the ankle or the subastragalar or tarsal joint is rated under DC 5270 and 5272 respectively.  Os calcis, or astragalus, malunion of is rated under DC 5273, astragalectomy is rated under DC 5274.  The Veteran has never been found to have any of these conditions so those criteria are not for application.  Flatfoot is rated under DC 5276, weak foot is rated under DC 5277, claw foot is rated under DC 5278, hallux rigidus is rated under DC 5281.  The Veteran has never been found to have any of these conditions so those criteria are not for application.  

DC 5284 provides criteria for rating other foot injuries.  Other foot injuries are assigned a 40 percent if there is actual loss of use of the foot, a 30 percent rating if severe, a 20 percent rating if moderately severe, and a 10 percent rating if moderate.  38 C.F.R. § 4.71a.  

In Copeland v. McDonald, the Court explained that it is improper to rate a disability by analogy where VA's rating schedule includes criteria for the service-connected condition.  27 Vet. App. 333, 338 (2015).  The Court did so in the context of a case involving hallux valgus and pes planus and specifically rejected the argument that the conditions could be rated by analogy to foot injuries under DC 5284.  Id.  All of his disabilities have specific diagnoses that are covered by specific DCs.  Hence, it is questionable in this case whether rating by analogy to DC 5284 is proper because it appears that the DC for hallus valgus which provides a rating for, essentially, loss of or loss of use of the great toe encompasses the subluxation referred to by the examiner.  However, as one may construe such a statement by the Board substituting its own medical opinion into the record, the Board has not gone that far.  What is clear from the record is that the Veteran did not have loss of use of the foot, so a rating higher than 30 percent under DC 5284 is not warranted and the evidence does not show the condition for which he was granted the 30 percent rating prior to the date of the assignment of that rating.  

Limitation of motion of the ankle is assigned a 20 percent rating for marked limited motion and a 10 percent rating for moderate limited motion.  38 C.F.R. § 4.71a, DC 5271.  

Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral warrants a 10 percent rating under DC 5279.  38 C.F.R. § 4.71a.  

Unilateral hallux valgus is assigned a 10 percent rating under DC 5280 if it has been operated on with resection of metatarsal head or if it is severe in that it is equivalent to amputation of great toe.  38 C.F.R. § 4.71a.  

Hammer toes of all toes, unilateral, without claw foot, is assigned a 10 percent rating while single toes are assigned a noncompensable rating.  38 C.F.R. § 4.71a, DC 5282.  

Malunion or nonunion of the tarsal or metatarsal bones are assigned a 40 percent rating if there is actual loss of use of the foot, a 30 percent rating if severe, a 20 percent rating if moderately severe, and a 10 percent rating if moderate.  38 C.F.R. § 4.71a, DC 5283.

Ankylosis of the wrist is rated under DC 5214 or DC 5125.  The Veteran has never been found to have ankylosis of the wrist so those criteria are not for application.  

Limitation of motion of the wrist is assigned a 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited din line with the forearm.  38 C.F.R. § 4.71a, DC 5215 

For individual digits, various ratings are available under 38 C.F.R. § 4.71a, DCs 5228 - 5230.  The only compensable ratings are for limitation of motion of the thumb or the index or long fingers.  The Veteran has not been found to have limitation of motion of the left thumb or index or long fingers so those criteria are not for application.  

Normal motion of the ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Normal range of motion of the wrist is to 70 degrees of dorsiflexion, 80 degrees of plantar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Scars are rated under the criteria found at 38 C.F.R. § 4.118.  The Veteran has a surgical scar of his heel that is much smaller than 39 square centimeters so the criteria found at DCs 7800 (scars of the face, head, or neck) and 7801 scars that are deep and nonlinear and of at least 39 square centimeters for a compensable rating) are not for application.  

The rating criteria were amended effective September 23, 2008.  See 73 Fed. Reg. 54708, Sept. 23, 2008.  Publication of the proposed rule is found at 73 Fed. Reg. 428 (Jan. 3, 1978).  The Board proposed to delete DC 7803 and amend DC 7804 to govern both unstable scars and painful scars and to include a note that if a scar is both painful and unstable 10 percent would be added to the rating.  Ultimately, these changes have no effect on the ratings to be assigned in this case but just amount to nomenclature.  

Prior to September 23, 2008, DC 7803 provided for a 10 percent rating for unstable superficial scars and DC 7804 provided for a 10 percent rating for superficial scars painful on examination.  Notes under those DCs explain that a superficial scar is one not associated with underlying soft tissue damage and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Also, DC 7805 provided that scars could also be rated based on limitation of function of the affected part.  

As of September 23, 2008, DC 7804 provides for a 10 percent rating for one or two unstable or painful scars with Note (2) specifying that if one or more scars are both unstable and painful a 10 percent rating should be added based on the total number of unstable or painful scars.  DC 7805 provided that the rater should evaluate any disabling effects not considered in a rating provided under DCs 7800-04 under an appropriate DC.  

Section 4.118 explains as follows:  

A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

It is also been the law for some time that when the rating criteria is revised during the course of a claim and appeal, the Board considers both the former and the current schedular criteria and applies the most favorable criteria, although if an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

The Board does not view the language of § 4.118 in a manner to preclude applying the revised criteria following the date of the revision in this case.  Rather it understands that language to mean that a veteran may seek to have a scar rating under the revised criteria without alleging that his or her disability has worsened.  Without that language a veteran who did not have reason to believe that his disability had increased in severity would have no means to have a potentially higher or additional rating assigned under the new criteria.  In short, the Board understands the long standing interpretation of applying the most favorable criteria, albeit with effective date restrictions, to a case such as the one before it.  To do otherwise would be to take a decidedly restrictive view of the language of § 4.118 and a view that is not required by the language.  

These are the schedular rating criteria that are potentially applicable to the issues decided in this decision.  It is also possible to be awarded a rating outside of the rating schedule, referred to as an "extraschedular rating."  The criteria for such a rating, and the analysis as applied to this case is discussed in a subsection of this decision following discussion of whether the Veteran is entitled to a higher or additional schedular rating or ratings.  


      II.B.  Facts and Analysis Ankles and Feet - Musculoskeletal Ratings

VA first examined the Veteran in July 2004.  During the examination, the Veteran reported that he experienced a constant sensation of pressure in his right heel and was not able to run.  He reported that this condition flares up about every one to two weeks, lasting up to two to four hours each time, and that during the flare up it takes him a good amount of time before he can get up and walk comfortably after sitting.  He reported that he has taken bedrest between 60 and 90 days in the past year.  He reported that the functional impairment due to his left foot condition is that he is not able to walk for long periods of time or run or jog.  He reported that he had lost 25 days of work in the past year because of his right foot disability.  He reported that he does not vacuum, mow the lawn, take out the trash, or garden because of painful joints, particularly of his feet, but that he was currently employed as a systems engineer.  

Examination of his ankles revealed mild swelling of the left heel and mild tenderness of both ankles.  Right dorsiflexion was to 15/20 degrees and right plantar flexion was to 40/45 degrees.  He had left ankle pain on dorsiflexion of 15/20 degrees and plantar flexion of 40/45 degrees.  The examiner stated that the Veteran had additional fatigue, weakness, lack of endurance, and incoordination of both ankles but that the major impact on function was pain.  The examiner provided no information as to any additional loss of motion, in degrees, and did not otherwise quantify the Veteran's additional loss of function due to any of these factors.  

He did not have any deformity or ankylosis of either ankle.  Examination of his feet and toes revealed painful motion, weakness, and tenderness of both feet.  He did not have flat feet or claw feet.   He had hammertoes of the right second and third toes and of the left second, third, and fifth toes.  There was no Morton's metatarsalgia, hallux valgus, or hallux rigidus deformity.  

The Veteran reported that he has limited function of standing and walking because of painful feet and ankles, especially on the left.  The examiner stated that the Veteran did not require any corrective shoe wear.  

VA treatment notes document that he had a dislocation of the left fourth metatarsophalangeal joint in July 2006.  Notes from September 2006 document that he denied joint pain or swelling but complained of discomfort of the previously dislocated left fourth toe.  His left fourth toe could not maintain or assume the extended position but there was no inflammation of any of the toe joints.  By February 2008 he reported that the small joints of his feet did not hurt as much.  June 2008 x-rays revealed dislocation of the left fourth metatarsophalangeal joint.   Treatment plan for the chronic dislocation was surgical management of osteotomy versus joint resection.  Although surgical treatment was discussed, the record does not document that he ever underwent such treatment.  June 2008 notes document that the Veteran reported intermittent right foot pain under the fourth MT head that worsened with activity although he continued to run and play basketball.  

In October 2011, the Veteran underwent a relevant examination of his ankles and feet.  The examiner indicated that the claims file was not available for review.  She did accurately describe the history of his disabilities.  In this regard she reported that he had a salmonella infection in 2001-02 resulting in inflammatory arthritis of multiple joints since and had right Achilles tendon rupture in 2002 which was surgically treated.  

Right ankle range of motion was measured to 35 degrees of plantar flexion, with painful motion beginning at that point and to 15 degrees of dorsiflexion with painful motion beginning at that point.  Following repetitive motion testing the measurements were the same. 

Left ankle range of motion was measured to 45 degrees or greater of plantar flexion with painful motion beginning at that point and to 20 degrees or greater of dorsiflexion with pain beginning at 15 degrees.  After repetitive testing, the range of motion was to 35 degrees of plantar flexion and to 20 degrees or more of dorsiflexion.  It is noted that the examiner checked "Yes" selections indicating that the Veteran had additional limitation of range of motion following repetitive motion testing.  As there was only one entry available on the form, the Board finds this consistent with the change in the left ankle range of motion following repetitive motion testing.  

The examiner indicated that the Veteran had functional loss and/or functional impairment of his ankles.  Contributing factors were listed as less movement than normal, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  For each of these the examiner checked a selection for both ankles or checked no selection as to the left, right, or both ankles.  

He had local tenderness of the left ankle but not the right.  Muscle strength testing was 4 out of 5 for right ankle flexion and right and left ankle dorsiflexion and 5 out of 5 for left ankle flexion.  There was no joint instability and the Veteran did not have ankylosis of either ankle

The examiner indicated that the Veteran had Achilles tendonitis or rupture on the right, consistent with the history, and described the symptoms as still painful.  Also noted was that he had residual pain from his Achilles tendon surgery.  As to other pertinent findings, complications, conditions, signs and/or symptoms related to his conditions, the examiner indicated that the Veteran had inflammatory arthritis of his ankles and feet.  

Also noted was that Veteran made constant use of assistive devices as a normal mode of locomotion.  These were identified as bilateral shoe inserts.

Functional impact of the ankle condition was listed as the Veteran having to elevate his feet a lot because of swelling during his desk job.  

The examiner diagnosed metatarsalgia, hallux valgus, hammer toes, and foot injuries.  Hammertoes were identified as of the second and third toe of the left foot but no toes of the right foot.  Hallux valgus was described as severe symptoms equivalent to amputation of the left great toe.  Also indicated was that the Veteran did not have malunion or nonunion of the tarsal or metatarsal bones of either foot.  As to other foot injuries, the examiner indicated that he had apparent severe left great toe subluxation.  

In a remarks section of the examination report, the examiner stated that the claims file was not available so he could not provide an opinion.  The examiner did not comment on whether there was marked limitation of motion of the right ankle.  He did, however, provide measurements of the active range of motion of the right ankle that are sufficient for the Board to determine if the limitation was marked.

In July 2014, the Veteran again underwent a relevant examination and of record are DBQ examination reports documenting the results of ankle and foot examinations by the same examiner.  The examiner indicated that he had reviewed the Veteran's claims file.  

The examiner left blank the section for indicating that the Veteran had ankylosis of the either ankle.  This is understood as an indication that he did not have ankylosis of the either ankle as the form provided only for a positive response.  The examiner indicated that the Veteran had hammertoes of the left second and third toes and of the right second, third, and little toes.  He indicated that the Veteran had pain of the both feet, that contributing factors of both foot disabilities were interference with standing, disturbance of locomotion, and pain on use.  He also indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, or signs or symptoms related to either foot condition and did not use any assistive device as a normal mode of locomotion.  The examination report (a disability benefits questionnaire or DBQ) has sections to complete if there is malunion or nonunion of the tarsal or metatarsal bones and if there are foot injuries or conditions not already described.  The examiner did not complete those sections which the Board interprets as an implicit finding that he does not have nonunion or malunion of the left or right tarsal or metatarsal bones or any other injury or condition of his either foot not already described. 

The examiner documented that the Veteran reported mild pain in his feet and that he had flare ups during which he is limited in his ability to ambulate.  X-ray study of the left foot showed normal bones, joint spaces, and surrounding soft tissues.  X-ray study of the right foot showed normal bones, joint spaces and soft tissues and a metallic plate overlying the calcaneus.  

As to functional impact of both foot disabilities, the examiner indicated that the Veteran has limitations with activities requiring prolonged standing and prolonged ambulation.  The examiner provided an example that the Veteran has to rest frequently when involved in such activities.  Diagnoses associated with both the left foot disability and the right foot disability were listed as hammertoes and Reiter's syndrome with foot involvement and right Achilles tendon rupture.  

Reiter's syndrome is defined as follows:  

[T]the triad of acute aseptic arthritis, nongonococcal ureteritis, and conjunctivitis; there may also be mucocutaneous manifestations such as keratoderma blennhorrhagicum, circinate balanitis, and stomatitis.  It usually affects young men and runs a self limited but relapsing course.  Some authorities now consider this symptom complex to be more appropriately classified as reactive arthritis and not distinguished or named separately.  

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1845 32 ED 2012

Left ankle range of motion was to 20 degrees of plantar flexion and to 20 degrees of dorsiflexion.  The examiner did not measure the range of motion of the Veteran's right ankle.  He explained that the Veteran was not able to perform any of the motions of the right ankle because of pain.  

Prior to the 2014 examination, range of motion of the Veteran's right ankle was not marked.  Up to that time, all of the evidence showed that he had nearly normal range of motion of the right ankle, even considering pain and after repetitive motion testing.  The pain he was shown to experience occurred at the limits of his motion and does not appear to cause additional compensable functional loss.  Nor does the evidence show that he has had additional functional loss due to any of the factors found at 38 C.F.R. § 4.40 or § 4.45 - particularly given that he had repetitive motion testing.  As he was not shown to have marked limitation of motion of the right ankle, a rating higher than the 10 percent assigned for his right ankle disability is not warranted for any period of time prior to when he the facts showed that he had greater loss of range of motion of the right ankle.  

The July 2014 examination report shows that, although his ankle was not ankylosed, he was unable to engage in the range of motion movements due to pain.  The Board concludes that as of the date of the examination he was shown to have marked limitation of motion of the right ankle.  Hence, the criteria for a 20 percent rating are approximated for loss of range of motion of the right ankle under DC 5271 from July 14, 2014, forward.  The Veteran's right ankle disability does not approximate the criteria for any other higher or additional rating for any period on appeal.  Hence, the appeal as to a rating higher than 10 percent prior to July 14, 2014 or to a rating higher than 20 percent from July 14, 2014, forward, must be denied.  There is no reasonable doubt to be resolved in this regard.  See U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3

As to his right foot disability, he has never had hammer toes of all toes of his right foot so a compensable rating under DC 5282 is not warranted for any period of time.  The Veteran was diagnosed with metatarsalgia of the right foot by the October 13, 2011 examiner (but not by the July 2014 examiner) and the 10 percent rating assigned by the AOJ beginning on the date of the October 13, 2011 examination is the highest rating available for metatarsalgia, whether unilateral or bilateral.  

He was also diagnosed with hallux valgus by the October 13, 2011 examiner but not by the July 2014 examiner.  However, the record does not show that he had resection of the right great toe, nor does the evidence show that his right hallux valgus resulted in disability equivalent to amputation of the right great toe.  For these reasons, his right hallux valgus does not approximate the criteria for a compensable rating.  He was not diagnosed with hallux valgus by the July 2014 examiner so that examination provides evidence against assigning a rating for hallux valgus of the right foot.  

The evidence prior to the October 2011 examination does not show that the Veteran had any compensable disability of his right foot.  Although he was found to have hammertoes prior to that date, he has never had hammertoes of all toes of the right foot.  What was shown prior to the October 2011 examination was only the hammer toes.  Although the Veteran reported that he had painful feet, no painful motion was found on examination and there is no showing that he had limitation of motion of any joints of his right foot.  DC 5002 does provide that if limitation of motion of specific joints is non-compensable under the DCs for rating limitation of motion, then a 10 percent rating is warranted for each major joint or group of minor joints affected under DC 5002.  The record however does not show that he had any limitation of motion of any joint of his foot so a separate compensable rating for disability of the right foot is not warranted for any period of time prior to the October 13, 2011 examination.  

For the reasons stated above, the Board finds that the Veteran's right foot disability does not approximate the criteria for a compensable rating prior to October 13, 2011 and does not approximate the criteria for a higher or additional rating, beyond the 10 percent assigned for metatarsalgia, for the period from October 13, 2011, forward.  For these reasons, the appeal as to the schedular ratings assigned for his right foot disability must be denied.  There is no reasonable doubt to be resolved in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

Turning to the left foot, he has never been found to have hammertoes of all toes of the left foot.  Prior to the October 2011 examination he was not shown to have hallux valgus of the left foot.  He has been consistently shown to have painful motion of the left foot, back to the initial examination in 2004.  However, he has never been shown to have limitation of motion of any of the joints of his left foot, and therefore a rating under DC 5002 is not warranted for limitation of motion.  

Although the AOJ rated his left foot disability as 10 percent disabling prior to October 13, 2011, it did so under DC 5283, the DC for rating malunion or nonunion of the tarsal or metatarsal bones.  However, the evidence does not show that he has ever had nonunion or malunion of the tarsal or metatarsal bones.  Indeed, the 2011 and 2014 DBQs had sections for diagnosing malunion/nonunion of the tarsal/metatarsal bones and neither examiner indicated that the Veteran had these conditions.  Thus, the Board finds that the evidence does not warranty a rating higher than 10 percent under DC 5283 prior to October 13, 2011.  

The Board has considered that the Veteran was found to have subluxation/dislocation of the fourth metatarsphophalangeal joint.  The AOJ assigned the 10 percent rating for the period prior to October 14, 2011 and the Board finds that this adequately compensated the Veteran for this condition.  From that date forward, his rating under DC 5284 adequately compensates him for all disability of his left foot and a higher rating is not warranted because he did not have loss of or loss of use of the foot at any time. 

The AOJ assigned a 30 percent rating for severe other foot injuries pursuant to the October 2011 examination.  That examination report documented that the Veteran had hammertoes, but not of all toes of the left foot, had hallux valgus, described as equivalent to amputation of the left great toed, and did not have malunion or nonunion of the tarsal or metatarsal bones.  The finding that the Veteran had apparent severe left great toes subluxation does not warrant a greater rating than his left great toe hallux valgus, which is equivalent to amputation of the left great toe.  The proper rating for his left foot disability pursuant to the October 2011 examination report appears to be 10 percent under DC 5280 rather than 30 percent for severe other foot injury under DC 5284.  Such finding is also consistent with Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The Board would not have found that his great toe and fourth toe disability approximated a severe foot injury but whether the 30 percent rating is warranted is not before the Board.  

The 2014 examination report is evidence against a higher rating than that already assigned for his left foot disability.  

More recent service treatment records and statements of record do not provide evidence more favorable to the Veteran with regard to the ratings assigned for his lower extremity musculoskeletal disabilities.  

For these reasons, the Board concludes that the Veteran's left foot disability does not approximate any criteria for a higher rating or an additional rating beyond what the AOJ has assigned during any period on appeal.  Hence, the appeal as to the left foot schedular ratings must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015).  

      II.C.  Facts and Analysis - Scar

VA examination in July 2011 documented that the Veteran had an 11.5 by 2.5 cm. scar of his right heel.  This is less than 39 sq. cm. of area.  The scar had keloid formation with dark discoloration but was without ulceration, instability, or adherence.  There was mild tenderness, and abnormal texture with mild limitation of motion due to the scar.  

The Veteran underwent examination of his right heel scar in October 2011 and July 2014.  The claims file was available for review in 2014 but not in 2011.  The 2011 examination report includes findings that he had one surgical scar of the right ankle that was painful.  There was loss of covering of skin over the scar and the examiner specified that the scar was both painful and unstable.  The scar was described as superficial and non-linear and measured 10.5 by 2 cm at it widest point.  The examiner explained that the Veteran had limited motion of the right ankle but that this was likely due more to his prior injury than to the scar.  Also noted was that the Veteran reported that he had frequent scar breakdown leading to pain and an ability to work, but there were no areas of erosion or bleeding on the examination that day.  As to impact on his ability to work, the examiner indicated that the scar restricted the Veteran from walking as much as he would like, limited his ability to run, limited his foot wear selection, the scar had to be covered to avoid breakdown,  and that the Veteran had to work a desk job.  

The July 2014 examination report documents that the claims file was reviewed.  That examination report documents that his scar was not painful or unstable but rather was a 7 by 1 cm scar of the right heel that was well healed, stable, and non-tender.  The examiner documented that the scar resulted in no functional limitations or functional impact as to work.  

The evidence thus shows that the Veteran's scar did not approximate the criteria for a 10 percent rating for an unstable scar prior to the October 13, 2011 examination.  The 2004 examiner made a finding that the scar was not unstable, and it was not until the October 13, 2011 examination that he was found to have an unstable scar.  However, at that point the scar was found to be both unstable and painful.  As such, the criteria for adding 10 percent to the 10 percent rating for the painful scar is approximated for the period beginning on October 13, 2011.  That addition is not approximated for the period beginning on July 14, 2014.  The examination report from that date documents that the scar was neither painful nor unstable.  

Although there was mention of the scar causing mild limitation of motion, a separate rating is not warranted for limitation of motion due to the scar.  The limitation of motion was described as mild and the scar is of the Veteran's heel.  The analogous rating would therefore be for limitation of motion of the ankle, the closest joint.  However, limitation of motion of the ankle is compensable only if it is at least moderate.  The mild limitation of motion caused by the scar therefore does not approximate the criteria for a separate compensable rating pursuant to DC 7805.  

In summary, a rating of 20 percent is warranted for the period from October 13, 2011 through July 13, 2014 for the Veteran's unstable and painful scar.  The Board finds that the preponderance of evidence is against assigning a higher or additional rating for the scar for any period on appeal.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


	(CONTINUED ON NEXT PAGE)



		II.D.  Facts and Analysis - Left Wrist and Hand

A 10 percent rating has been assigned for the Veteran's left wrist and hand disability pursuant to DC 5002 since the date of grant of service connection.  

VA first examined the Veteran's left wrist and hand in July 2004.  He reported that he has pain and swelling of his left wrist at least every week, which lasts for two to three hours.  He reports that he is not able to carry things during such flare up but denied any bedrest because of it.  As to functional impairment, he reported that he could not do any heavy lifting or frequent work and he denied any time lost from work.  

Examination of his left wrist revealed a normal appearance.  There was left wrist pain on normal range of motion.  He had dorsiflexion of 70 degrees, palmar flexion of 80 degrees, radial deviation of 20 degrees, and ulnar deviation of 45 degrees.  The examiner stated that there was additional lack of endurance of the left wrist without fatigue, weakness, or incoordination, but that pain had the major impact on function.  There was no ankylosis.  

Examination of the Veteran's hands revealed no compensable loss of motion and the examiner stated that his hand strength was slightly decreased because of alleged painful hands.  He had normal range of motion of all fingers, no ankylosis, but some mild pain at the end point of the normal range of motion.  He did not have fatigue, weakness, lack of endurance, or incoordination.  The examiner stated that the major impact on function was pain.  The examiner did not quantify that impact.  

In a diagnosis section, the examiner diagnosed reactive arthritis of the left wrist and hand.  He stated that, subjectively the Veteran has pain and intermittent swelling of the left wrist and pain of the left hand and cannot do any heavy lifting.  The examiner stated that, objectively, he had left wrist pain at the end point of the normal range of motion.  

The October 2011 examiner documented that the claims file was unavailable but included a history of the disability consistent with what is in the claims file.  That history is that the Veteran had a salmonella infection in 2001-02 with resulting inflammatory arthritis of multiple joints.  

The October 2011 examiner documented the Veteran's reports of inflammatory arthritis of both hands and provided a history that this was due to the in-service salmonella infection.  The examiner made a finding that there was limitation of motion or painful motion of the left ring finger.  Although the examiner provided measurements as to limitation of motion of a finger of the right hand there are no such measurements of limitation of motion of any finger of the left hand.  Given the form of the DBQ questions, this means that he had no measureable limitation of motion of any finger of the left hand.  Functional impairment of the left hand was described as weakened movement and deformity of all fingers of the left hand as well as left ring finger pain on movement.  He had 4 out of 5 grip strength of the left hand and did not have ankylosis of any fingers or thumb.  The Veteran reported that he has flare-ups of the condition resulting in pain aggravated by work related prolonged typing.  Functional impact on his ability to work was described as pain with excessive activities of the hand.  

Also documented was that the Veteran had inflammatory arthritis of his wrists.  He reported the same flare-ups as with his left hand.  Left wrist palmar flexion was measured to 70 degrees with painful motion beginning at that point and the same measurement after repetitive motion testing.  Left dorsiflexion was measured to 70 degrees or greater with painful motion beginning at that point and following repetitive motion testing dorsiflexion was reduced to 65 degrees.  The examiner indicated that functional loss, functional impairment and/or additional limitation of range of motion of the wrist after repetitive use was contributed to by less movement than normal, and pain on movement.  He was found to have localized tenderness or pain on palpation.  Muscle strength testing revealed normal strength in flexion and extension and the examiner indicated that he did not have ankylosis of the wrist.  As to functional impact on his ability to work, the examiner stated that his wrist pain is aggravated on prolonged typing.  

The July 2014 examiner documented that he had reviewed the claims file.  X-ray study showed a normal left hand.  The examiner provided a diagnosis of Reiter's syndrome with wrists involvement.  The Veteran reported that he has unpredictable flare-ups that limit his ability to use his upper extremities.  Range of motion of the left wrist was measured as to 20 degrees of palmar flexion with pain at that point, 10 degrees of dorsiflexion with pain at that point, 15 degrees of ulnar deviation with pain at that point, and 15 degrees of radial deviation with pain at that point.  After repetitive motion, palmar flexion was reduced to 15 degrees, palmar dorsiflexion was reduced to 5 degrees, there is no endpoint listed for ulnar deviation, and radial deviation was reduced to 10 degrees.  

As to functional loss, functional impairment and or additional limitation of range of motion of the wrist after repetitive use, contributing factors of disability were less movement than normal, weakened movement, and pain on movement.  The examiner also estimated that pain on use or flare-ups resulted in an additional 5 degree loss of range of motion in all vectors.  He had tenderness to palpation of his wrists.  He had 4 out of 5 strength for both wrists as to flexion and extension.  He did not have ankylosis of either wrist.  X-ray study of the left wrist showed normal appearing bones, joint spaces and surrounding soft tissues.  X-ray study showed a normal left hand.  Functional impact on his ability to work was described as limitation in his ability to carry heavy objects.  The examiner provided an example that the Veteran may have difficulty with repetitive movement involving the wrists, such as keyboarding.  

This evidence shows that the Veteran has never had ankylosis of his left wrist or of any of the fingers of his left hand.  He has been assigned the maximum rating for limitation of motion of the wrist, whether under the criteria found at DC 5215 or the criteria found at DC 5002.  Hence, a higher schedular rating is not approximated in this case for any period on appeal. 

For these reasons, the Board concludes that the preponderance of evidence is against assigning a higher or additional schedular rating for the Veteran's left wrist and hand disability for any period on appeal.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


      II.E.	Disability Ratings - Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also, the Board must consider whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

Here, all of the Veteran's disabilities are contemplated by the schedular criteria.  The criteria for his musculoskeletal disabilities contemplate all of his symptoms both via the specific DCs and by application of 38 C.F.R. § 4.40, 4.45, and § 4.59, which account for pain, endurance difficulties and the like.  All of the symptoms of his scar are also contemplated by the rating criteria - those symptoms amount to pain and the unstable nature of his scar for a certain period on appeal.  From this decision and the remand directives that follow, it is clear what disabilities are service connected.  The Board finds that his disabilities do not have a collective effect that makes his disability picture, in whole or in part, an unusual or exceptional one.  Rather each of his disabilities is appropriately compensated for by the schedular criteria.  For these reasons, the Board finds that a remand for referral for extraschedular consideration is not warranted in this case.   





	(ORDER ON NEXT PAGE)






ORDER

Entitlement to an initial disability rating higher than 10 percent for reactive arthritis with subluxation/dislocation of the fourth metatarsophalangeal joint, with hammertoe deformity of the second, third, and fifth toes of the left foot for the period prior to October 13, 2011 and to a disability rating higher than 30 percent beginning on October 13, 2011, is denied.  

Entitlement to an initial compensable disability rating for reactive arthritis, right foot metatarsalgia and second and third hammer toes, and to a disability rating higher than 10 percent beginning on October 13, 2011, is denied.  

An initial disability rating of 20 percent for reactive arthritis, right ankle, status post Achilles tendon repair, with retained foreign body posterior calcaneus, is granted for the period beginning on July 14, 2014, subject to the laws and regulations governing the disbursement of monetary benefits.  

Entitlement to an initial disability rating higher than 10 percent for reactive arthritis, right ankle, status post Achilles tendon repair, with retained foreign body posterior calcaneus, is denied for the period prior to July 14, 2014.  

An initial 20 percent disability rating is granted for painful and unstable right ankle scar, status post Achilles tendon repair with retained body posterior calcaneus for the period from October 13, 2011 through July 13, 2014, pursuant to the laws and regulations governing the disbursement of monetary benefits.  

Entitlement to an initial disability rating higher than 10 percent for right ankle scar, status post Achilles tendon repair with retained body posterior calcaneus is denied for the period prior to October 13, 2011 and the period after July 13, 2014.  

Entitlement to an initial disability rating in excess of 10 percent for reactive arthritis of the left wrist and hand is denied.  


REMAND

In the October 2014 rating decision, the AOJ granted service connection for GERD, reactive arthritis of the left ankle, and reactive arthritis of the right wrist and hand.  That same month, VA received the Veteran's Notice of Disagreement (NOD), on VA Form 21-0958.  In that NOD he identified the rating decision and indicated that he was appealing the effective date of the award and the evaluation of the disability with regard to reactive arthritis of the left ankle, and reactive arthritis of the right wrist and hand and appealing the evaluation of disability with regard to GERD.  

The record does not show that the appeal has been resolved or that the AOJ has furnished a Statement of the Case (SOC) to the Veteran and his representative as required by 38 U.S.C.A. § 7105(d).  Therefore, a remand is necessary to direct the AOJ to provide the SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative a Statement of the Case as to the following:  (i) entitlement to an effective date earlier than October 13, 2011 for grant of service connection for reactive arthritis, right wrist and hand; (ii) entitlement to an initial disability rating higher than 10 percent for reactive arthritis, right wrist and hand; (iii)  entitlement to an effective date earlier than October 13, 2011 for grant of service connection for reactive arthritis left ankle; (iv) entitlement to an initial disability rating higher than 10 percent for reactive arthritis, left ankle; and (v) entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).  Return the case to the Board only if the appeal is not resolved and the Veteran timely perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


